Title: From Alexander Hamilton to David Strong, 21 June 1799
From: Hamilton, Alexander
To: Strong, David


New York, June 21, 1799. “Yr. letter of the 7th of May I have received. There are several points in it which will be attended to in the conferences which will speedily be had with Genl. Wilkinson; in conjunction with whom the disposition of the Western Army will be revised.… The paragraphs of your letter respecting the supposed excessive issues of provisions have been communicated to the Secy. of War. As he has made no observation in reply, I presume he is satisfied. I cannot persuade myself that there exists at this time any serious disposition of hostility in the Indians; hence I have contented myself with communicating the information in your letter to Col: Hamtramck & leaving to his discretion to act upon it. My letter of the 22d. of May enables you to derive a reinforcemt. from Michilimacinac if indispensable.”
